Quinn, Chief Judge
(dissenting):
We granted review on three issues, none of which is remotely connected with the matter discussed in the principal opinion. On that issue, I disagree with the evaluation of the instructions and with the conclusion that they are so “unclear” as to present a fair risk that the court members misunderstood them to the accused’s prejudice.
Turning to the granted issues, United States v Turner, 20 USCMA 167, 43 CMR 7 (1970), is dispositive of the accused’s challenge of the sufficiency of the judge’s advice as to the right to counsel. As to the effect of trial counsel’s argument on the motion for a finding of not guilty, I am satisfied it did not constitute improper comment on the accused’s right to remain silent, Lefkowitz v United States, 273 Fed 664 (CA 2d Cir) (1921), certiorari denied, 257 US 637, 66 L Ed 409, 42 S Ct 49 (1921), but, if it did, the judge’s instructions to disregard were sufficient to eliminate any fair *350risk of prejudice to the accused. United States v Shapiro, 103 F2d 775 (CA 2d Cir) (1939); Baker v United States, 115 F2d 533 (CA 8th Cir) (1940). I am also satisfied that the argument was not predicated, to an impermissible and prejudicial degree, upon matters not properly in evidence. So far as the sufficiency of the evidence is concerned, the careful evaluation by the Court of Military Review demonstrates the adequacy of the evidence to support the findings of guilty.